Title: To John Adams from Mercy Otis Warren, 3 April 1776
From: Warren, Mercy Otis
To: Adams, John


     
      Watertown April 3d 1776
     
     The sudden departure of the plunderers of Boston and the removal of the Continental troops from Cambridge occasions a temporary calm in the eastern region; but if the storm should again burst upon this quarter, I fear we shall be too destitute of skillful navigators, to oppose its fury with success: though we have still a few left among us whose tried courage and experience has set danger at defiance.
     You Sir, have felt too much for the distresses of the Massachusetts, to wonder at the concern of any individual of a Colony, already wasted by fire, sword, pestilence, and rapine. The first scene has been opened here, but time alone must determine when the tragedy will end. The danger which threatens from foreign invaders, with an concurrence of circumstances, that prevents the energy of colonial operations, and renders internal peace, precarious are too many for my pen to enumerate, and too obvious to a gentleman of your judgment and sagacity to make it necessary.
     May the great guardian of the universe, who stoops to survey the rise of Empire, and beholds from his lofty throne the squabbles of the emmets of a day, inspire with vigour and unanimity the patriots of America. May he make the decision of the present contest, the establishment of virtue, liberty, and truth, fixed on too firm a basis to be undermined by future despots!
     Do you think, Sir, sinse the spirits were hurled from the etherial regions, there was ever a more sudden reverse of hope and expectation, than that experienced by the miserable group—the unhappy wretches lately transported from Boston to Halifax? Surely they must “grin horribly, a ghastly smile,” if ever they recover from their first astonishment so far as to attempt to smile again.
     Yet so pitiable is their condition, that it must excite the compassion of the hardest heart, more especially for their feeble connexions. Women, children, soldiers, sailors, governors, councellors, flatterers, statesmen, and pimps, huddled promiscuously, either into fishing boats, or Royal barks, which ever first offered the means of escape to the panic which struck multitudes.
     It is not difficult to say how far they would compassionate us in a similar situation. We have had too many proofs of their inhumanity to be at any loss; but this is not our rule of action.
     You may laugh if you please and those disposed to exalt in the triumph may even enjoy it, but I am not afraid to say I most sincerely pity them,—yet I may smile when I see some observations on the event, from Philadelphia, directed to
     
      Mrs. Warren
     
    